tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nov uniform issue list t ep r k tv legend taxpayer a plan b account c bank d amount amount amount dear this is in response to your request dated date as supplemented by correspondence received on date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from pilanbin20 within the 60-day period prescribed by sec_402 of the code was due to the failure of plan b to provide notice as required under sec_402 taxpayer a asserts that his failure to accomplish a rollover in december of taxpayer a contacted plan b a defined_benefit_plan qualified under a to request a distribution of his pension with a retirement __ the representative cut a check account representative on december for amount which was taxpayer a’s life savings net of federal_income_tax withholding within days from the december __ distribution taxpayer a used amount for living_expenses and deposited remaining amount into a money market account with bank d in april when taxpayer a met an accountant to prepare his federal_income_tax return for taxpayer a was informed that the entire distribution was subject_to federal_income_tax as well as additional income taxes under sec_72 of the code taxpayer a’s accountant informed taxpayer a that he should have been provided with information from plan b regarding a rollover into an ira and advised taxpayer a to request a waiver of the 60-day rollover period taxpayer a submitted documentation showing that amount remains in his money market account and has not been used for any other purpose taxpayer a also submitted documentation indicating that plan b failed to provide notice under sec_402 of the code based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount from plan b sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph day on which the distributee received the property distributed sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code requires a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check lo whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a is consistent with taxpayer a's assertion that his inability to complete a timely rollover of amount was due to plan b’s failure to provide proper written notice regarding the rollover rules under sec_402 of the code therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to an ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contributed amounts will be considered a rollover_contribution within the meaning of sec_402 please note that this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact sincerely yours bts a ihr carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
